People v Almonte (2019 NY Slip Op 03541)





People v Almonte


2019 NY Slip Op 03541


Decided on May 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2019

Renwick, J.P., Richter, Tom, Kapnick, Kern, JJ.


9229 2020/16

[*1]The People of the State of New York, Respondent,
vLee Almonte, Defendant-Appellant.


Steven A. Hoffner, New York, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Arlene D. Goldberg, J. at suppression hearing; Michael Obus, J. at plea and sentencing), rendered July 20, 2017, convicting defendant of criminal possession of a weapon in the second degree, and sentencing him to a term of 3½ years, unanimously dismissed.
In the exercise of our discretion (see People v Taveras, 10 NY3d 227, 232-233 [2008]), we dismiss this appeal because defendant is a fugitive. It is undisputed that defendant has absconded, that his bail pending appeal has been revoked, that a bench warrant for his arrest on this case remains outstanding, and that he is also wanted by the police as a suspect in a murder investigation.
In any event, we find that defendant's suppression claims are without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2019
CLERK